UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4198
BILL WINFIELD CONARD,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                            (CR-01-286)

                  Submitted: November 22, 2002

                      Decided: January 27, 2003

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis H. Lang, CALLISON, TIGHE & ROBINSON, L.L.P., Colum-
bia, South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CONARD
                              OPINION

PER CURIAM:

   Bill Winfield Conard was convicted of armed bank robbery (Count
1), under 18 U.S.C. § 2113(a), (d) & (e) (2000), using and carrying
a firearm in relation to a crime of violence (Count 2), under 18 U.S.C.
§ 924(c) (2000), and possession of a firearm by a felon having three
previous violent felonies (Count 3), under 18 U.S.C. §§ 922(g),
924(e) (2000). Conard received a life sentence for Count 1, a five-
year consecutive sentence for Count 2, and a fifteen-year concurrent
sentence for Count 3.

   On appeal, Conard’s counsel has filed a brief under Anders v. Cali-
fornia, 386 U.S. 738 (1967), alleging that there are no meritorious
claims on appeal but raising the following issues, whether the district
court: (1) erred by denying Conard’s motion to suppress evidence
found in the car; (2) erred by denying Conard’s motion for acquittal
on the grounds of insufficient evidence; and (3) erred by finding that
Conard was subject to a mandatory life sentence under 18 U.S.C.
§ 3559(c)(1) (2000). For the reasons that follow, we affirm.

   First, the district court properly denied Conard’s motion to sup-
press the search of the vehicle because as a mere passenger, he lacked
a legitimate expectation of privacy in the areas of the vehicle that
were searched. Rakas v. Illinois, 439 U.S. 128, 148-49 (1978). Sec-
ond, there was ample evidence to support Conard’s convictions.
Glasser v. United States, 315 U.S. 60, 80 (1942). Finally, the district
court properly determined that Conard was subject to a mandatory life
sentence under 18 U.S.C. § 3559(c), which is not affected by the
Supreme Court’s opinion in Apprendi v. New Jersey, 530 U.S. 466
(2000).

   We have examined the entire record in this case, in accordance
with the requirements of Anders, including the claims raised in Con-
ard’s pro se supplemental brief, and find no meritorious issues for
appeal. Accordingly, we affirm. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
                      UNITED STATES v. CONARD                      3
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED